DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					      Title
It is suggested that the title be changed to more clearly reflect what is being claimed. In particular, the adjective “Modular” appears to be describing the term “shelf”, when in fact the shelf is not modular. Further, the term “sweep” does not clearly infer “theft”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12; and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining claims are also rejected since they each depend directly or indirectly from rejected independent claims 1 and 15 (i.e., even though all remaining claims do not separately contain any Section 112 rejections).
Claim 1 is rendered since the metes and bounds cannot be properly ascertained. In particular, “a pusher device” is functionally set forth in the preamble (by use of the term “for” in line 1), but Thus, it is unclear whether it is Applicant’s intention to functionally recite or positively claim the actual pusher device. This rejection is also applicable to claim 15.
Claim 12 improperly uses a trademark name “Bluetooth”. The claim should be amended to specifically claim what “Bluetooth” defines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10-14; and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0218889 (Westberg et al. ‘889).
With respect to claim 1, Westberg et al. ‘889 disclose a system for monitoring a pusher device (30) in a retail environment, the system comprising a modular sweep detector (see Figure 2 - paragraph [0047]) comprising a housing (72) and a sensor (92, 94), the pusher device (30) comprising a pusher (as at 70 - see Figure 4) for abutting items of merchandise (14 - see Figure 1); and a monitoring device detector (42 - see paragraph [0048]) configured to wirelessly communicate (via 166 and 508 - see paragraphs [0093]-[0094]) with the modular sweep detector, wherein the with respect to claim 3, wherein the sensor (92, 94) is configured to engage (since the pusher and the sensor are located in the track 34, the pusher is considered to engage the sensor; it is noted that the claim does not require the pusher to “directly” engage the sensor) the pusher device (30); with respect to claim 4, wherein the housing (72) is configured to enclose the pusher (including 38 - see Figure 4); with respect to claim 5, wherein the sensor (92, 94) is configured to detect movement of the pusher (30) for determining if a predetermined number of items of merchandise have been removed from the pusher device (see paragraph [0061]); with respect to claim 6, wherein the monitoring device comprises an alarm for generating an alarm signal (42 - see paragraphs [0048] and [0055]), and wherein the monitoring device is configured to generate an alarm signal if a predetermined number of items of merchandise have been removed from the pusher device; with respect to claim 10, wherein the monitoring device is configured to determine a thickness (see paragraph [0109]) of each item of merchandise based on the signal provided by the sensor; with respect to claim 11, further comprising a plurality (see line 2 of paragraph [0093]) of modular sweep detectors, wherein the monitoring device is configured to communicate with each of the plurality of modular sweep detectors; with respect to claim 12,  wherein the modular sweep detector is configured to be paired with the monitoring device based on Bluetooth communication (i.e., “wireless” - see paragraph [0095]); with respect to claim 13, wherein the monitoring device is configured to facilitate communication with one or more remote devices for providing notification with respect to claim 14, wherein the monitoring device is located remotely (i.e., inherent since the signal is wireless) from the modular sweep detector.
With respect to claim 15, Westberg et al. ‘889 disclose the structure, as advanced above, considered to be capable of performing the method for monitoring a pusher device in a retail environment, the method comprising wirelessly communicating with a modular sweep detector, the modular sweep detector comprising a sensor, the pusher device comprising a pusher for abutting items of merchandise; pairing the modular sweep detector with a monitoring device based on a wireless exchange of a code or identifier for associating the modular sweep detector with the monitoring device; and determining if a predetermined number of items of merchandise have been removed from the pusher device based on a signal provided by the sensor; with respect to claim 16, further comprising generating an alarm signal if a predetermined number of items of merchandise have been removed from the pusher device; with respect to claim 17, further comprising determining a thickness of each item of merchandise (see paragraph [0109]) based on the signal provided by the sensor; and with respect to claim 18, further comprising wirelessly communicating with a plurality of modular sweep detectors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. ‘889  as applied to claims 1, 3-6, 10-14; and 15-18 above, and further in view of U.S. Patent Application Publication No. 2013/0002422 (Wiese et al. ‘422).
Westberg et al. ‘889 disclose the detector as advanced above, but fails to disclose the sensor comprising a rotary encoder.
Wiese et al. ‘422 teach a sensor comprises a rotary encoder (see paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Westberg et al. ‘889 with the teaching of Wiese et al. ‘422 for the purpose of measuring the distance (see paragraph [0034]).
Claims 7; and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. ‘889, alone. 
Westberg et al. ‘889 disclose the detector as advanced above, whereby with respect to claim 9, a power source (160) for providing power for operating the wireless communications circuitry.
The claims differ from Westberg et al. ‘889 in requiring: (a) the housing is configured to be snap-fit to the pusher (claim 7); and (b) the wireless communications circuitry contained within the housing (claim 8).
	With respect to (a), it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the housing as being snap-fit, for increased ease in manufacture and assembly.
With respect to (b), although the location of the circuitry is not clearly disclosed, it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the detector as claimed, thereby increasing ease in assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 16, 2021